As filed with the U.S. Securities and Exchange Commission on June 1, 2011 File No. 333-111986 File No. 811-21475 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 40 x And/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 40 x RBC FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 100 South Fifth Street, Suite 2300
